Name: Council Decision (EU) 2015/1795 of 1 October 2015 on the conclusion of the Agreement for scientific and technological cooperation between the European Union and the Faroe Islands associating the Faroe Islands to Horizon 2020 Ã¢  the Framework Programme for Research and Innovation (2014-2020)
 Type: Decision
 Subject Matter: international affairs;  Europe;  cooperation policy;  European construction;  research and intellectual property
 Date Published: 2015-10-08

 8.10.2015 EN Official Journal of the European Union L 263/6 COUNCIL DECISION (EU) 2015/1795 of 1 October 2015 on the conclusion of the Agreement for scientific and technological cooperation between the European Union and the Faroe Islands associating the Faroe Islands to Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with Article 218(6)(a) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Agreement for scientific and technological cooperation between the European Union and the Faroe Islands associating the Faroe Islands to Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) (the Agreement) was signed on behalf of the Union on 17 December 2014 in accordance with Council Decision (EU) 2015/209 (1), subject to its conclusion at a later date. (2) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement for scientific and technological cooperation between the European Union and the Faroe Islands associating the Faroe Islands to Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) is hereby approved on behalf of the Union (2). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 5(2) of the Agreement (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 1 October 2015. For the Council The President Ã . SCHNEIDER (1) Council Decision (EU) 2015/209 of 10 November 2014 on the signing, on behalf of the European Union, and provisional application of the Agreement for scientific and technological cooperation between the European Union and the Faroe Islands associating the Faroe Islands to Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) (OJ L 35, 11.2.2015, p. 1)). (2) The Agreement has been published in OJ L 35 of 11.2.2015 together with the decision on signature. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.